Citation Nr: 9900468	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-27 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for spontaneous 
pneumothorax.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right wrist, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
left varicocele.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant served with the Philippine Army from November 
1941 until he surrendered with his unit to the Japanese in 
April 1942.  He was a prisoner of war until December 1942.  
Subsequently, he had recognized guerrilla service until 
November 1945.  He had Regular Philippine Army service from 
November 1945 to April 1946. 

A review of the evidence of record discloses that one of the 
issues which had been developed and certified to the Board of 
Veterans' Appeals (Board) for its review is that of the 
veteran's entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (1998).  This issue was 
rendered moot by a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which increased from noncompensably disabling to 
10 percent disabling, the schedular rating for the veteran's 
residuals of a shell fragment wound to the right wrist, 
effective May 19, 1994.  

By rating decision dated in August 1990, it was determined, 
that no new and material evidence had been presented to 
establish service connection for pulmonary tuberculosis.  It 
was also found that the evidence of record did not show 
pneumonia.  Further, a notation was made that chronic 
obstructive pulmonary disease was not shown during service.  
In a March 1995 rating decision the RO determined that new 
and material evidence had not been received to reopen claims 
for service connection for pneumonia, chronic obstructive 
pulmonary disease, and defective hearing.  In a statement 
dated in November 1995 and received at a hearing held before 
a hearing officer at the RO that month, the veteran expressed 
disagreement with the denials of service connection for 
pneumonia and chronic obstructive pulmonary disease.  At the 
hearing the veteran essentially expressed disagreement with 
the denial of service connection for hearing loss.  These 
issues must be remanded to the RO for the issuance of a 
statement of the case.  38 U.S.C.A. § 7105; see Buckley v. 
West, No. 96-1764 (U.S. Vet. App. Dec. 3, 1998); Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) (the filing of a notice of 
disagreement initiates the appellate process).

In his November 1995 statement, the veteran made arguments 
that could be construed as a request to reopen his previously 
denied claim for service connection for malaria.  At the 
hearing, the veteran voiced his intention to claim service 
connection for arthritis.  These issues have not been 
adjudicated by the RO.  Accordingly, the Board does not have 
jurisdiction to consider them.  Shockley v. West, 11 Vet. 
App. 208 (1998) (the Board does not have jurisdiction over an 
issue unless there is a jurisdiction conferring notice of 
disagreement).  see also Ledford v. West, 136 F.3d 776 (Fed. 
Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West.  They are referred to the RO for appropriate 
action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative essentially maintain that 
during active service he had symptoms related to spontaneous 
pneumothorax.  He claims that he has had the same symptoms, 
including shortness of breath, ever since.  He states that 
this was not recorded in his service records because he was 
in combat at the time and also had time as a prisoner of war.  
He asserts that his left varicocele sometimes causes him to 
urinate blood and experience pain.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for spontaneous pneumothorax is well 
grounded.  It is also the decision of the Board that the 
preponderance of the evidence is against a compensable 
evaluation for a left varicocele.  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between any 
current spontaneous pneumothorax and the veteran's active 
service.  

2.  A varicocele or its residuals have not been demonstrated 
currently.  


CONCLUSIONS OF LAW

1.  The claim for service connection for spontaneous 
pneumothorax is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a compensable evaluation for left 
varicocele are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.115b, Code 7524 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Spontaneous Pneumothorax

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

Pursuant to 38 U.S.C.A. § 5107(d), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Veterans 
Appeals (Court) has held that a well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not become 
conclusive, but only plausible, to satisfy the initial burden 
of § 5107(d)."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has also held that, although a claim may 
not be conclusive, the statute provides that it must be 
accompanied by evidence showing "a belief by a fair and 
impartial individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

The Court has held in a long line of cases that if the 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist him in any further development of a claim.  
38 U.S.C.A. § 5107(d); see Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); see also Grottveit v. Brown, 5 Vet. 
App. 91 (1993); 38 C.F.R. § 3.159(a) (1998).  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
is required."  Grottveit, 5 Vet. App. 93.  The Court has 
further held that "Congress specifically warrants entitlement 
for service connection for service-connected disease or 
injury to cases where incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there could be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  A layperson is not competent to 
make a medical diagnosis or express an opinion as to medical 
causation.  Therefore, if the determinative issue is one of 
medical etiology or medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
See Grottveit, 5 Vet. App. 92-93.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of disease or injury in service, and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  In the absence of competent 
medical evidence of a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded.  See also Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  

With regard to the claim for service connection for 
spontaneous pneumothorax, a review of the service medical 
records is without reference to complaints or abnormal 
findings indicative of spontaneous pneumothorax.  At the time 
of separation examination in April 1946, the lungs were 
recorded as normal and a chest X-ray study was negative.  

The post service medical records include the report of a 
hospital summary at the Veterans Memorial Hospital in the 
Philippines in October 1970.  It was stated this was the 
veteran's first hospitalization at that facility.  Findings 
on examination during hospitalization included minimal harsh 
breath sounds over the lung fields.  The veteran was treated 
with anti-tuberculin drugs and at the time of discharge in 
November 1970 the diagnoses included moderately advanced 
pulmonary tuberculosis and left pneumonitis.  No mention was 
made of spontaneous pneumothorax.  

When the veteran was accorded a general medical examination 
by VA in August 1971, the diagnoses included chronic, 
minimal, inactive pulmonary tuberculosis and almost 
completely resolved pneumonitis.  Again, there was no 
reference to spontaneous pneumothorax.  

In fact, it was not until hospitalization at a private 
facility in September 1993 that spontaneous pneumothorax was 
documented.  The veteran was hospitalized with a sudden onset 
of shortness of breath and right-side chest pain in the 
parascapular area.  He was known to have an underlying 
history of severe chronic obstructive pulmonary disease for 
the past ten years.  He had been on multiple medications.  
Chest X-ray study showed he was more than 50 percent 
pneumothorax on the right side.  A chest tube was inserted 
and he was given medication, with relief of his symptoms.  
The impressions at the time of discharge were spontaneous 
pneumothorax at the right side and chronic obstructive 
pulmonary disease, by history.  

The veteran has not submitted any competent evidence relating 
the pneumothorax to his active service.  With regard to his 
own testimony that there is a relationship, being a layman, 
he is not competent to give a medical opinion or diagnosis as 
to the etiology of a disorder, and his statements on this 
matter do not serve to make the claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  In the absence of 
competent evidence indicating a nexus between any current 
spontaneous pneumothorax and service, the claim is not well 
grounded and must be denied. 

Varicocele

Initially, the Board notes that the claim for an increased or 
compensable rating for the varicocele is well grounded, 
within the meaning of 38 U.S.C.A. § 5107(a).  His assertion 
that the disability has worsened serves to render the claim 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992)  The Board also finds that VA has complied with its 
obligation to assist him with the development of that claim 
under the same code provision.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations generally.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  In evaluating 
the veteran's request for an increase in disability 
evaluation, it is essential to the evaluation that the 
veteran's disability be reviewed in relation to his entire 
history.  38 C.F.R. § 4.1.  

Further, although a review of the recorded history of a 
disability is to be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the 
Board has thoroughly reviewed all the medical evidence of 
record, the Board will focus primarily on the most recent 
medical findings since these demonstrate the current level of 
the veteran's disability.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

A review of the service medical records shows that on 
examination at separation in April 1946, notation was made of 
a left scrotal varicocele.  

By rating decision dated in November 1971, service connection 
for the left varicocele was granted and a noncompensable 
evaluation was assigned effective July 9, 1971. 

The post service medical evidence includes a report of a VA 
examination of the veteran in April 1990.  Notation was made 
that he had undergone varicocele surgery in 1972.  Currently, 
it was indicated his genitalia were normal.  Prostate was 
smooth, firm, and symmetrical with no nodules.  A pertinent 
examination diagnosis was status post left varicocele 
surgery.

When the veteran was accorded another examination by VA in 
October 1994, he had no subjective complaints referable to 
the genitourinary system at that time.  The external 
genitalia were of normal male configuration.  The scrotal sac 
was normal to palpation.  The left testicle was smaller and 
softer than normal, measuring 1.5 centimeters by 1 centimeter 
while the other was of normal consistency, measuring 3 
centimeters by 2 centimeters.  The diagnosis was history of 
left varicocelectomy with a notation of the claims folder not 
having been available for review.  Also diagnosed was 
moderate atrophy of the left testicle.  

An echogram of the scrotum done by VA in November 1994 showed 
the right testicle measured 4.3 by 2 centimeters compared to 
the left, which measured 2.6 by 1.6 centimeters.  There was 
atrophy of the left testicle.  There was a small spermatocele 
on the left.  There was mild varicocele on the right.  

The subsequent medical evidence includes a report of a VA 
examination of the veteran in April 1997.  An examination at 
that time showed normal consistency and a nontender right 
testis.  The left testis was soft, 1 centimeter in size, and 
atrophic.  No other masses were palpable in the scrotal sac.  
The pertinent examination diagnosis was status post left 
varicocele surgery with residual left perineal pain and 
functional deficit. 

VA accorded the veteran another examination in April 1998.  
At that time it was stated the genitalia were normal.  No 
varicocele was felt at that time.  The pertinent diagnosis 
was history of surgery for a left varicocele.  The examiner 
noted that while it might be that the veteran had difficulty 
walking and squatting due to osteoporosis, this was not due 
to his service-connected varicocele.  

Under the applicable diagnostic criteria as provided in the 
rating schedule, Diagnostic Code 7524 provides for a 
noncompensable evaluation when there is the removal of one 
testis.  A 30 percent evaluation is for assignment when there 
is removal of both testes.  

In the alternative, the undersigned notes that Diagnostic 
Code 7523 provides a noncompensable evaluation when there is 
complete atrophy of one testis.  A 20 percent rating is for 
assignment when there is complete atrophy of both testes.  A 
review of the evidence of record discloses that the veteran 
has not had removal of either testis.

The most recent medical examination accorded the veteran 
reflected normal genitalia with no varicocele being felt. The 
Board has noted the veterans contentions that his varicocele 
causes bloody urination and pain.  However, given the 
essentially normal findings on most recent examinations, the 
Board is unable to find the complaints of pain to be credible 
or to conclude that the varicocele is causing bloody 
urination.

Inasmuch as the veterans varicocele was not found on the 
most recent VA examination, and has never been found to be 
more than mild in recent years, there is no basis upon which 
to grant a compensable evaluation for that disability.


ORDER

Service connection for spontaneous pneumothorax is denied.  

A compensable evaluation for left varicocele is denied.  



REMAND

As noted above, the veteran has submitted statements that 
qualify as notices of disagreement with the ROs 
determinations that new and material evidence had not been 
received to reopen claims of service connection for 
pneumonia, chronic obstructive pulmonary disease and hearing 
loss.  These notices of disagreement began the appeals 
process.  However, before the Board can adjudicate these 
claims the RO must issue a statement of the case and the 
veteran must complete his appeal by submitting a substantive 
appeal.  38 C.F.R. § 20.200 (1998).  Accordingly, the case 
must be remanded for the RO to issue a statement of the case 
and give the veteran an opportunity to submit a substantive 
appeal.

A review of the service medical records reflects that in his 
report of separation examination in April 1946, there was 
notation of a slight shrapnel scar over the right wrist.  No 
musculoskeletal defects were identified.

On VA examination of the veteran in September 1989, the 
impression was osteoporosis over the wrist, with no 
radiographic evidence of the presence of a foreign body.  
Clinical examination at that time reflected that sensation 
was decreased over the entire right upper extremity.  Right 
handgrip was 10 pounds, while left handgrip was 25 pounds.  
Examination diagnosis was a shrapnel wound of the right 
wrist, by history. 

VA accorded the veteran another examination in April 1990.  
An X-ray study of the right wrist at that time showed no 
evidence of metallic shrapnel within the soft tissues of the 
right hand.  There was no significant change from the study 
done in 1989.  

There was tenderness to palpation over the right thumb.  The 
pertinent examination diagnosis was shrapnel wound of the 
right wrist. 

Subsequent evidence includes the report of a wrist X-ray 
study accorded the veteran by VA in November 1994.  The study 
showed no arthritic or bony changes.  On examination of the 
wrist, flexion was to 30 degrees, extension was to 
35 degrees, ulnar deviation was 20 degrees, and radial 
deviation was to 0 degrees.  There was weakness of the wrist, 
that being one plus as compared to four plus on the other 
side.  The medical examiner reported that his interpretation 
of the X-ray studies showed generalized osteoporosis.  The 
diagnosis was status post shrapnel wound of the right wrist 
with weakness of grip. 

The veteran was also accorded a skin examination in late 
October 1994.  On clinical examination both wrists appeared 
equal in size and shape, and mobility appeared to be within 
normal limits.  The examination diagnosis was "apparently 
asymptomatic, well healed, nontender, straight (approximately 
1.0 cm.) linear transverse shrapnel wound scar (1942, by 
history), flexural surface of right wrist."  

The veteran was accorded another examination by VA in April 
1997.  Complaints included weakness and pain in the right 
hand and wrist.  The veteran stated that he was unable to 
turn a knob of a door to open the door and claimed he was 
unable to use his right hand to button or unbutton his shirt.  
His hand strength was 2-3/5.  He reported that he frequently 
dropped objects from the right hand.  He stated that he was 
not able to hold the steering wheel to drive a car because of 
his right wrist, and pain and weakness of the right hand.  

Examination findings included limitation of extension of the 
wrist to 30 degrees, flexion limitation of 30 degrees, ulnar 
deviation of 30 degrees, and radial deviation to 10 degrees, 
with pain in all directions of range of motion.  

Other findings included a notation of a healed, tender to 
palpation 1-centimeter long scar of the right radial wrist.  
An X-ray study of the wrist showed osteoporosis.  No other 
definitive abnormalities were identified.  The pertinent 
examination diagnosis was right wrist shrapnel wound with 
functional deficit.  

The veteran was accorded another examination by VA in April 
1998.  Examination of the right wrist at that time showed a 
small scar just above the wrist.  It was described as well 
healed and non-symptomatic.  Handgrip on the right was 
described as very weak.  It was noted to be 2/4.  Examination 
diagnoses included osteoporosis of the right wrist.  

By a rating decision dated in July 1998, the evaluation for 
the disability was increased to 10 percent disabling, 
effective May 19, 1994.  The disability was rated under 
Diagnostic Code 5215.  That code provides the maximum 
10 percent evaluation when there is limitation of motion by 
either the minor or the major wrist with dorsiflexion less 
than 15 degrees or with palmar flexion limited in line with 
forearm.  38 C.F.R. § 4.71a, Code 5215.

While the veteran is in receipt of the maximum evaluation 
under Diagnostic Code 5215, higher evaluations are available 
for damage to muscle groups or nerves involving the right 
wrist.  Recent examinations have described functional 
limitations of the wrist, but have not shown whether these 
limitations are due to impairment of the muscles or nerves at 
the wrist, or whether the shrapnel wound is responsible for 
these limitations.  There have been no opinions as to the 
severity of any muscle or nerve impairment that may be 
present.

VA regulations provide that where diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes. 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996). Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

In view of the foregoing this case is remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right wrist 
disorder.  After securing the necessary 
release, the RO should obtain those 
records that are not already part of the 
claims folder.

2.  The veteran should be afforded 
appropriate orthopedic and neurologic 
examinations to determine the extent of 
impairment resulting from the residuals 
of the shrapnel wound of the right wrist.  
The examiners should review the claims 
folder and a copy of this remand prior to 
completing the examinations.  

The orthopedic examiner should identify 
the muscle groups affected by the 
shrapnel wound and should report the 
specific functions that are impaired by 
that injury.  The examiner should also 
express an opinion as to the severity of 
the injury to each muscle group affected 
by the shrapnel wound.

The neurologic examiner should note the 
specific nerves that are affected by the 
shrapnel wound of the right wrist.  The 
examiner is also requested to report the 
specific functions that are impaired by 
the shrapnel wound injury.  The examiner 
should also express an opinion as to 
whether the injury to any nerve results 
in complete or partial paralysis of the 
affected nerve.  If there is partial 
paralysis, the examiner is requested to 
express an opinion as to whether the 
partial paralysis is mild, moderate, or 
severe.  The examiner should also note 
whether the shrapnel wound has resulted 
in neuritis or neuralgia of any nerve, 
and whether the neuritis or neuralgia is 
mild, moderate, or severe.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case should include consideration of 
the issues of whether new and material 
evidence has been submitted to reopen 
claims for service connection for 
pneumonia, chronic obstructive pulmonary 
disease, and hearing loss.

Thereafter, the case should be returned to the Board for 
consideration of those remaining issues for which a timely 
substantive appeal has been submitted.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
